DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pgs. 1-7, filed 10/28/2021, with respect to rejections based on Matsui et al. (JP 4876638 B2) in view of Shuto et al. (US 2015/0017471) have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Matsui et al. (JP 4876638 B2), herein Matsui.  However, Matsui fails to teach or suggest the Vickers hardness that satisfies the following expressions (1) and (2) in the case where an average aspect ratio of ferrite grains at a position of 1/4 of a diameter from a surface of the wire rod for cutting work is more than 2.8, and satisfies the following expressions (3) and (4) in the case where the average aspect ratio is 2.8 or less, specifically for the equations (2) and (4) regarding the standard deviation of the hardness.  Further, a review of the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH COLLISTER/Examiner, Art Unit 1784